
	
		III
		111th CONGRESS
		2d Session
		S. RES. 515
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2010
			Ms. Klobuchar (for
			 herself and Mr. Thune) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Designating the week beginning May 2, 2010,
		  as National Physical Education and Sport Week.
	
	
		Whereas the week beginning May 2, 2010, is observed as
			 National Physical Education and Sport Week;
		Whereas a decline in physical activity has contributed to
			 an unprecedented epidemic of childhood obesity in the United States, which has
			 more than tripled since 1980;
		Whereas regular physical activity is necessary to support
			 normal and healthy growth in children and is essential to their continued
			 health and well-being;
		Whereas, according to the Centers for Disease Control and
			 Prevention, overweight adolescents have a 70 to 80 percent chance of becoming
			 overweight adults, increasing their risk for chronic disease, disability, and
			 death;
		Whereas physical activity reduces the risk of heart
			 disease, high blood pressure, diabetes, and certain types of cancers;
		Whereas type 2 diabetes can no longer be referred to as
			 late in life or adult onset diabetes because it
			 occurs in children as young as 10 years old;
		Whereas the Physical Activity Guidelines for Americans,
			 published by the Department of Health and Human Services, recommend that
			 children engage in at least 60 minutes of physical activity on most, and
			 preferably all, days of the week;
		Whereas, according to the Centers for Disease Control and
			 Prevention, only 17 percent of high school students meet that goal of 60
			 minutes of physical activity a day;
		Whereas children spend many of their waking hours at
			 school and therefore need to be active during the school day to meet the
			 recommendations of the Physical Activity Guidelines for Americans;
		Whereas, according to the Centers for Disease Control and
			 Prevention, 1 in 4 children in the United States does not attend any school
			 physical education classes and fewer than 1 in 4 children in the United States
			 engage in 20 minutes of vigorous physical activity each day;
		Whereas teaching children about physical activity and
			 sports not only ensures that they are physically active during the school day,
			 but also educates them on how to be physically active and the importance of
			 being physically active;
		Whereas, according to a 2006 survey by the Department of
			 Health and Human Services, 3.8 percent of elementary schools, 7.9 percent of
			 middle schools, and 2.1 percent of high schools provide daily physical
			 education classes or the equivalent for the entire school year, and 22 percent
			 of schools do not require students to take any physical education classes at
			 all;
		Whereas, according to that survey, 13.7 percent of
			 elementary schools, 15.2 percent of middle schools, and 3.0 percent of high
			 schools provided physical education at least 3 days per week, or the equivalent
			 thereof, for the entire school year for students in all grades in the
			 school;
		Whereas research shows that fit and active children are
			 more likely to thrive academically;
		Whereas increased time in physical education classes can
			 improve children's attention and concentration and result in higher test
			 scores;
		Whereas participation in sports teams and physical
			 activity clubs, which are often organized by schools and run outside the
			 regular school day, can improve students' grade point averages, attachment to
			 schools, educational aspirations, and the likelihood of graduating;
		Whereas participation in sports and other physical
			 activities also improves self-esteem and body image in children and
			 adults;
		Whereas children and youth who take part in physical
			 activity and sports programs develop improved motor skills, healthy lifestyles,
			 improved social skills, a sense of fair play, strong teamwork skills, and
			 self-discipline and avoid risky behaviors;
		Whereas the social and environmental factors affecting
			 children are in the control of the adults and the communities in which children
			 live, and therefore the Nation shares a collective responsibility in reversing
			 the childhood obesity trend;
		Whereas efforts to improve the fitness level of children
			 who are not physically fit may also result in improvements in academic
			 performance; and
		Whereas the Senate strongly supports efforts to increase
			 physical activity and participation of youth in sports: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the
			 week beginning May 2, 2010, as National Physical Education and Sport
			 Week;
			(2)recognizes the
			 central role of physical education and sports in creating healthy lifestyles
			 for all children and youth;
			(3)encourages school
			 districts to implement local wellness policies, as described in section 204 of
			 the Child Nutrition and WIC Reauthorization Act of 2004 (42 U.S.C. 1751 note),
			 that include ambitious goals for physical education, physical activity, and
			 other activities addressing the childhood obesity epidemic and promoting child
			 wellness; and
			(4)encourages schools
			 to offer physical education classes to students and to work with community
			 partners to provide opportunities and safe spaces for physical activities
			 before and after school and during the summer months for all children and
			 youth.
			
